     Case 3:13-cr-02296-JAH Document 650 Filed 03/04/21 PageID.8403 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 13cr2296
12                                     Plaintiff,
                                                        ORDER WITHDRAWING
13   v.                                                 RESPONSIVE PLEADINGS
14   NORMAN FELTS,
15                                   Defendant.
16
17         On February 12, 2021 this Court issued an order vacating the briefing schedule and
18   giving Defendant Norman Felts (“Defendant”) sixty days to file an Amended Motion to
19   Vacate. See Doc. No. 645. At the time of the Order, Plaintiff United States of America
20   (“Government”) had already filed a response to Defendant’s prior motions. See Doc. No.
21   639. Subsequently, Defendant filed a reply to the Government’s brief without amending
22   his motion. See Doc. No. 647.
23         In light of the Court’s February 12, 2021 Order requiring Defendant file an Amended
24   Motion to Vacate (Doc. No. 645), the Court finds it appropriate to withdraw the
25   Government’s Response (Doc. No. 639) and to withdraw Defendant’s Reply (Doc. No.
26   647). Accordingly, IT IS HEREBY ORDERED the Government’s Response at Doc. No
27   639 and Defendant’s Reply at Doc. No. 647 are WITHDRAWN.
28

                                                    1
                                                                                       13cr2296
     Case 3:13-cr-02296-JAH Document 650 Filed 03/04/21 PageID.8404 Page 2 of 2



1          Defendant shall file an Amended Motion to Vacate pursuant to the requirements
2    contained in Doc. No. 645, including but not limited to, Defendant’s final Amended Motion
3    must be complete in itself without reference to his original motion, any supplement, or
4    other motion to correct a supplement to his motion. Any grounds not re-alleged in the final,
5    Amended Motion will be deemed waived. See S.D. CIVLR 15.1; see also, Hal Roach
6    Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (An
7    amended pleading supersedes the original); Lacy v. Maricopa County, 693 F.3d 896, 928
8    (9th Cir. 2012) (claims which are not re-alleged in the amended pleading may be
9    considered waived if not re-pled). The Amended Motion shall include any and all claims
10   Defendant believes warrant relief pursuant to 28 U.S.C. § 2255. Any further successive §
11   2255 motions will not be accepted, and any attempts to supplement the motion will not be
12   permitted without seeking leave of the Court.
13         IT IS SO ORDERED.
14
15   DATED: March 4, 2021
16
17                                                _________________________________
                                                  JOHN A. HOUSTON
18
                                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                          13cr2296
